PER CURIAM.
Magalis Aguilera, a graduate of a psychology doctoral program at a non-accredited school, appeals a final order denying her application to the Department of Health, Board of Psychology (“the board”) for licensure by examination and provisional licensure pursuant to §§ 490.005, .0051, Florida Statutes (1997). At the outset of the non-evidentiary administrative hearing, the board specifically advised Aguil-era, who appeared before the board pro se, that if any material issues of fact arose during the course of the proceedings, the hearing would- have to be terminated and referred to a hearing officer at the Department of Administrative Hearings (“DOAH”). The issue at the hearing below was whether the doctoral degree received by Aguilera was’ comparable to a doctoral degree from an accredited school program. Because we conclude that this issue was a mixed question of fact and law, we hold that the board erred in not submitting this matter to a hearing officer at DOAH, as it had indicated that it would.
We, therefore, reverse the final order under review and remand with instructions that this matt.er be submitted to a hearing officer at DOAH.